In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00334-CV

KENNETH G. WALKER AND                  § On Appeal from County Court at Law No. 1
ROSEMARY F. WALKER, Appellants
                                       § of Tarrant County (2018-006040-1)
V.
                                       § March 28, 2019
BROAD VISION INVESTMENTS,
LLC, Appellee                          § Opinion by Chief Justice Sudderth

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed.

       It is further ordered that Appellants Kenneth G. Walker and Rosemary F.

Walker shall pay all costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS




                                        By /s/ Bonnie Sudderth
                                           Chief Justice Bonnie Sudderth